DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/26/2022 has been entered. An action on the RCE follows. 


Response to Arguments
Applicant’s reply filed on 10/26/2022 has been entered and considered.  Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.  

Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3 ,11, 13 and 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KIM et al (US 2019/0372037A1; hereafter KIM).




    PNG
    media_image1.png
    462
    690
    media_image1.png
    Greyscale

Regarding claim 1, KIM discloses an array substrate, comprising a substrate ( substrate 110); a first metal layer ( gate electrode 124, Para [ 0075]), arranged on a surface of the substrate ( 110); an insulating layer ( gate insulating layer 141, Para [ 0076]), arranged on a surface of the first metal layer (124); a semiconductor layer ( semiconductor layer 154, Para [ 0076]), arranged on a surface of the insulating layer (141) and a second metal layer ( source 173 and drain 175, Para [ 0122]), arranged on a surface of the semiconductor layer (154), wherein an overlapping region ( source 173 and drain 175, Para [ 0122]) exists between the first metal layer ( gate 124) and the second metal layer ( source 173 and drain 175, Para [ 0122]); and an area of a region overlapping the second metal layer ( source 173 and drain 175, Para [ 0122]) on the first metal layer ( gate 124) is less than that of a region not overlapping the second metal layer ( source 173 and drain 175, Para [ 0122]) on the first metal layer ( gate 124); wherein the first metal layer comprises a gate  ( gate 124), arranged on the surface of the substrate (110), the second metal layer comprises a source and a drain ( source 173 and drain 175, Para [ 0122]), the source (source 173) is arranged on one side of the semiconductor laver (154), and the drain ( drain 175) is arranged on the other side of the semiconductor layer (154); an overlapping region exists between the gate ( gate 124) and the source (source 173), and another overlapping region exists between the gate ( gate 124) and the drain ( drain 175); and an area of a region on the source  ( source 173) overlapping the gate ( gate 124) is less than that of a region on the source ( source 173) not overlapping the gate ( gate 124), and an area of a region on the drain ( drain 175) overlapping the gate ( gate 124) is less than that of a region on the drain ( drain 175) not overlapping the gate ( gate 124); wherein a thickness of a portion of the source ( source 173) corresponding to the respective overlapping region ( gate 124) is less than that of a remaining portion of the source ( source 173) not overlapping the gate ( gate 124), and a thickness of a portion of the drain ( drain 175) corresponding to the respective overlapping region is less than that of a remaining portion of the drain not overlapping the gate ( gate 124); wherein a width of the portion of the gate ( gate 124) overlapping the source ( source 173) measured along a direction perpendicular to a direction pointing from the source to the drain ( source 173 to drain 175) is less than a width of the source measured along a direction perpendicular to a direction pointing from the source to the drain ( source 173 to drain 175), and a width of the portion of the gate ( gate 124) overlapping the drain ( drain 175) measured along a direction perpendicular to a direction pointing from the source to the drain is less than a width of the drain measured along a direction perpendicular to a direction pointing from the source to the drain ( source 173 to drain 175).

Regarding claim 3, KIM  discloses the array substrate according to claim 1, KIM further discloses wherein a length of the portion of the source  (Source 173) corresponding to the respective overlapping region  is less than a length of the portion of the source not overlapping the gate (gate 124), and a length of the 2Appl. No. 16/319,476 portion of the drain (Drain 175) corresponding to the respective overlapping regions less than a length of the portion of the drain not overlapping the gate ( gate 124).  

Regarding claim 11, KIM discloses a display panel, comprising an array substrate (substrate 110, Para [ 0008,0028]), wherein the array substrate comprises: 
a substrate (substrate 110); a first metal layer (gate electrode 124, Para [ 0075]), arranged on a surface of the substrate (substrate 110);
an insulating layer (gate insulating layer 141, Para [ 0076]), arranged on a surface of the first metal layer (gate electrode 124, Para [ 0075]);
a semiconductor layer ( semiconductor layer 154, Para [ 0076]), arranged on a surface of the insulating layer ( gate insulating layer 141, Para [ 0076]); and a second metal layer ( source 173 and drain 175, Para [ 0122]), arranged on a surface of the semiconductor layer( semiconductor layer 154, Para [ 0076]), wherein an overlapping region ( source 173 and drain 175, Para [ 0122]) exists between the first metal layer ( gate electrode 124, Para [ 0075]) and the second metal layer ( source 173 and drain 175, Para [ 0122]) and an area of a region overlapping the second metal layer ( source 173 and drain 175, Para [ 0122]) on the first metal layer  ( gate 124) is less than that of a region not overlapping the second metal layer ( source 173 and drain 175, Para [ 0122]) on the first metal layer ( gate electrode 124, Para [ 0075]); wherein the first metal layer comprises a gate ( gate electrode 124, Para [ 0075]), arranged on the surface of the substrate (110), the second metal layer comprises a source and a drain ( source 173 and drain 175, Para [ 0122]), the source ( source 173) is arranged on one side of the semiconductor layer (154), and the drain ( drain 175) is arranged on the other side of the semiconductor layer (154); 
an overlapping region exists between the gate ( gate 124) and the source (source 173), and another overlapping region exists between the gate ( gate 124) and the drain ( drain 175); and an area of a region on the source overlapping the gate ( gate 124) is less than that of a region on the source ( source 173) not overlapping the gate ( gate 124) and an area of a region on the drain ( drain 175) overlapping the gate ( gate 124) is less than that of a region on the drain not overlapping the gate ( gate 124) ; 
wherein a thickness of a portion of the source ( source 173) corresponding to the respective overlapping region is less than that of a remaining portion of the source ( source 173)  not overlapping the gate ( gate 124), and a thickness of a portion of the drain ( drain 175) corresponding to the respective overlapping region is less than that of a remaining portion of the drain ( drain 175) not overlapping the gate ( gate 124);  wherein a width of the portion of the gate ( gate 124) overlapping the source ( source 173) measured along a direction perpendicular to a direction pointing from the source to the drain ( source 173 to drain 175)  is less than a width of the source ( source 173) measured along a direction perpendicular to a direction pointing from the source to the drain ( source 173 to drain 175), and a width of the portion of the gate ( gate 124) overlapping the drain ( drain 175) measured along a direction perpendicular to a direction pointing from the source to the drain ( source 173 to drain 175)  is less than a width of the drain measured along a direction perpendicular to a direction pointing from the source to the drain ( source 173 to drain 175).

Regarding claim 13, KIM discloses the display panel according to claim 11, KIM further discloses wherein a length of the portion of the source (Source 173) corresponding to the respective overlapping region is less than a length of the portion of the source not overlapping the gate (gate 124), and a length of the portion of the drain ( drain 175) corresponding to the respective overlapping region a length of the portion of the drain (drain 175) not overlapping the gate (gate 124).

Regarding claim 20, KIM discloses the array substrate according to claim1, KIM further discloses wherein the source (source 173) has a flat top surface facing away from the gate (gate 124), wherein the portion of source (source 173) overlapping the gate ( gate 124) has a bottom surface that is higher than a bottom surface of the portion of the source ( source 173) not overlapping the gate ( gate 124).

Regarding claim 21, KIM discloses the display panel according to claim 11, KIM further discloses wherein the source (source 173) has a flat top surface facing away from the gate (gate 124), wherein the portion of source (source 173) overlapping the gate (gate 124) has a bottom surface that is higher than a bottom surface of the portion of the source (source 173) not overlapping the gate (gate 124).

  
Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 9, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (US 2019/0372037A1; hereafter KIM) in view of Tseng (US 2014/0204305 A1; hereafter Tseng).

Regarding claim 5, KIM  discloses the array substrate according to claim 3, But, KIM does not disclose explicitly wherein the length of the portion of the source  corresponding to the respective overlapping region  is one quarter to two thirds  the length of the portion of the source not overlapping the gate , and the length of the portion of the drain corresponding to the respective overlapping region is one quarter to two thirds the length of the portion of the drain not overlapping the gate.
In a similar field of endeavor, Tseng discloses wherein the length of the portion of the source (Fig 4, source SD, Para [ 0028]) corresponding to the respective overlapping region is one quarter to two thirds  the length of the portion of the source not overlapping the gate ( gate GD, Para [ 0028]) , and the length of the portion of the drain ( drain DD, Para [ 0028]) corresponding to the respective overlapping region is one quarter to two thirds the length of the portion of the drain not overlapping the gate ( gate GD).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine  KIM in light of  Tseng teaching “wherein the length of the portion of the source (Fig 4, source SD, Para [ 0028]) corresponding to the respective overlapping region is one quarter to two thirds  the length of the portion of the source not overlapping the gate ( gate GD, Para [ 0028]) , and the length of the portion of the drain ( drain DD, Para [ 0028]) corresponding to the respective overlapping region is one quarter to two thirds the length of the portion of the drain not overlapping the gate ( gate GD)” for further advantage such as specific gate length corresponds to source and drain enhance device performance.
  
Regarding claim 9, KIM discloses the array substrate according to claim 1, But, KIM does not disclose explicitly wherein the thickness of the portion of the source overlapping the gate  is one third to two thirds the thickness of the portion of the source  not overlapping the gate, and the thickness of the portion of the drain  overlapping the gate is one third to two thirds the thickness of the portion of the drain not overlapping the gate.  
In a similar field of endeavor, Tseng discloses wherein the thickness of the portion of the source (Fig 4, source SD, Para [ 0028]) overlapping the gate ( gate GD, Para [ 0028]) is one third to two thirds the thickness of the portion of the source ( source SD) not overlapping the gate ( gate GD), and the thickness of the portion of the drain ( drain DD, Para [ 0028]) overlapping the gate is one third to two thirds the thickness of the portion of the drain not overlapping the gate ( gate GD, Para [ 0028]).  

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine  KIM in light of  Tseng teaching “wherein the thickness of the portion of the source (Fig 4, source SD, Para [ 0028]) overlapping the gate ( gate GD, Para [ 0028]) is one third to two thirds the thickness of the portion of the source ( source SD) not overlapping the gate ( gate GD), and the thickness of the portion of the drain ( drain DD, Para [ 0028]) overlapping the gate is one third to two thirds the thickness of the portion of the drain not overlapping the gate ( gate GD, Para [ 0028]) ” for further advantage such as specific gate length corresponds to source and drain enhance device performance.

 Regarding claim 15, KIM  discloses the display panel according to claim 13, But, KIM does not disclose explicitly wherein the length of the portion of the source corresponding to the respective overlapping region  is one quarter to two thirds the length of the portion of the source not overlapping the gate, and the length of the portion of the drain  corresponding to the respective overlapping region is one quarter to two thirds the length of the portion of the drain not overlapping the gate .  
In a similar field of endeavor, Tseng discloses wherein the length of the portion of the source (Fig 4, source SD, Para [ 0028]) corresponding to the respective overlapping region is one quarter to two thirds the length of the portion of the source not overlapping the gate ( gate GD, Para [ 0028]), and the length of the portion of the drain ( drain DD, Para [ 0028]) corresponding to the respective overlapping region is one quarter to two thirds the length of the portion of the drain not overlapping the gate ( gate GD , Para [ 0028]).  

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine  KIM in light of  Tseng teaching “wherein the length of the portion of the source (Fig 4, source SD, Para [ 0028]) corresponding to the respective overlapping region is one quarter to two thirds the length of the portion of the source not overlapping the gate ( gate GD, Para [ 0028]), and the length of the portion of the drain ( drain DD, Para [ 0028]) corresponding to the respective overlapping region is one quarter to two thirds the length of the portion of the drain not overlapping the gate ( gate GD , Para [ 0028]) ” for further advantage such as specific gate length corresponds to source and drain enhance device performance.

Regarding claim 19, KIM  discloses the array substrate according to claim 11, But, KIM does not disclose explicitly wherein the thickness of the portion of the source overlapping the gate is one third to two thirds  the thickness of the portion of the source not overlapping the gate, and the thickness of the portion of the drain overlapping the gate is one third to two thirds the thickness of the portion of the drain  not overlapping the gate.  
In a similar field of endeavor, Tseng discloses wherein the thickness of the portion of the source ( source SD, Para [ 0028]) overlapping the gate is one third to two thirds the thickness of the portion of the source not overlapping the gate ( gate GD, Para [ 0028]), and the thickness of the portion of the drain overlapping the gate is one third to two thirds the thickness of the portion of the drain ( drain DD, Para [ 0028]) not overlapping the gate ( gate GD).  

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine  KIM in light of  Tseng teaching “wherein the thickness of the portion of the source ( source SD, Para [ 0028]) overlapping the gate is one third to two thirds the thickness of the portion of the source not overlapping the gate ( gate GD, Para [ 0028]), and the thickness of the portion of the drain overlapping the gate is one third to two thirds the thickness of the portion of the drain ( drain DD, Para [ 0028]) not overlapping the gate ( gate GD) ” for further advantage such as specific gate length corresponds to source and drain enhance device performance.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (US 2019/0372037A1; hereafter KIM) as applied claims above and further in view of Baude et al (US 2006/0091793 A1; hereafter Baude).

Regarding claim 4, KIM discloses the array substrate according to claim 3, But, KIM does not disclose explicitly wherein the length of the portion of the source corresponding to the respective overlapping region ranges from 0.5 to µm to 3µm, and the length of the portion of the drain corresponding to the respective overlapping region ranges from 0.5 to µm to 3µm.  
In a similar field of endeavor, Baude discloses wherein the length of the region overlapping the gate on the source ranges from 0.5 to µm to 3µm, and the length of the region overlapping the gate on the drain ranges from 0.5µm to 3 µm (Baude discloses “the source electrode and drain electrode features are patterned such that a channel length of about 1 micrometer to about 50 micrometers (preferably about 5 micrometers to about 20 micrometers) separates them. For photolithographically patterned TFTs, the gate length may be as small as 1 micrometer, with 5 micrometers being typical. For aperture mask patterned TFTs, the gate length is more likely to be 5 to 60 micrometers with a typical gate length of 20 to 30 micrometers”, Para [0030]. Since a portion of gate length is overlap source (50) or drain (52). Thus “wherein the length of the portion of the source corresponding to the respective overlapping region  ranges from 0.5 to µm to 3µm, and the length of the portion of the drain corresponding to the respective overlapping region  ranges from 0.5 to µm to 3µm” which can be overlap ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine KIM in light of Baude teaching “wherein the length of the region overlapping the gate on the source ranges from 0.5 to µm to 3µm, and the length of the region overlapping the gate on the drain ranges from 0.5µm to 3 µm (Baude discloses “the source electrode and drain electrode features are patterned such that a channel length of about 1 micrometer to about 50 micrometers (preferably about 5 micrometers to about 20 micrometers) separates them. For photolithographically patterned TFTs, the gate length may be as small as 1 micrometer, with 5 micrometers being typical. For aperture mask patterned TFTs, the gate length is more likely to be 5 to 60 micrometers with a typical gate length of 20 to 30 micrometers”, Para [0030]. Since a portion of gate length is overlap source (50) or drain (52). Thus “wherein the length of the portion of the source corresponding to the respective overlapping region ranges from 0.5 to µm to 3µm, and the length of the portion of the drain corresponding to the respective overlapping region ranges from 0.5 to µm to 3µm” which can be overlap ranges” for further advantage such as specific gate length enhance device performance.

Regarding claim 14, KIM discloses the array substrate according to claim 13, But, KIM does not disclose explicitly wherein the length of the portion of the source corresponding to the respective overlapping region ranges from 0.5 to µm to 3µm, and the length of the portion of the drain corresponding to the respective overlapping region ranges from 0.5 to µm to 3µm.  
In a similar field of endeavor, Baude discloses wherein the length of the region overlapping the gate on the source ranges from 0.5 to µm to 3µm, and the length of the region overlapping the gate on the drain ranges from 0.5µm to 3 µm (Baude discloses “the source electrode and drain electrode features are patterned such that a channel length of about 1 micrometer to about 50 micrometers (preferably about 5 micrometers to about 20 micrometers) separates them. For photolithographically patterned TFTs, the gate length may be as small as 1 micrometer, with 5 micrometers being typical. For aperture mask patterned TFTs, the gate length is more likely to be 5 to 60 micrometers with a typical gate length of 20 to 30 micrometers”, Para [0030]. Since a portion of gate length is overlap source (50) or drain (52). Thus “wherein the length of the portion of the source corresponding to the respective overlapping region  ranges from 0.5 to µm to 3µm, and the length of the portion of the drain corresponding to the respective overlapping region  ranges from 0.5 to µm to 3µm” which can be overlap ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine KIM in light of Baude teaching “wherein the length of the region overlapping the gate on the source ranges from 0.5 to µm to 3µm, and the length of the region overlapping the gate on the drain ranges from 0.5µm to 3 µm (Baude discloses “the source electrode and drain electrode features are patterned such that a channel length of about 1 micrometer to about 50 micrometers (preferably about 5 micrometers to about 20 micrometers) separates them. For photolithographically patterned TFTs, the gate length may be as small as 1 micrometer, with 5 micrometers being typical. For aperture mask patterned TFTs, the gate length is more likely to be 5 to 60 micrometers with a typical gate length of 20 to 30 micrometers”, Para [0030]. Since a portion of gate length is overlap source (50) or drain (52). Thus “wherein the length of the portion of the source corresponding to the respective overlapping region ranges from 0.5 to µm to 3µm, and the length of the portion of the drain corresponding to the respective overlapping region ranges from 0.5 to µm to 3µm” which can be overlap ranges” for further advantage such as specific gate length enhance device performance.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898